Case 2:18-cv-00311-JES-UAM Document 111 Filed 04/09/19 Page 1 of 3 PagelD 891

le a \
nt

UNITED STATES DISTRICT COURT
for the
MIDDLE DISTRICT OF FLORIDA

SANDRA K. DRESSLER,
Plaintiff

v.
Case No. 2:18-CV-311-RTM-99CM
U.S. DEPARTMENT OF EDUCATION;
BETSY DEVOS, in her official capacity

As Secretary of the U.S. Department of
Education; FLORIDA DEPARTMENT OF
EDUCATION; NAVIENT CORPORATION;
NAVIENT SOLUTIONS, INC.;
EDUCATION CREDIT MANAGEMENT
CORPORATION; PIONEER CREDIT
RECOVERY, INC.; EQUIFAX, INC.;
EQUIFAX INFORMATION SERVICES,
LLC.; and Does 1-10,

Ne ee ee ee ee ee ee Se ee ee ee

Defendants
NOTICE OF APPEAL

Notice is hereby given that SANDRA K. DRESSLER, plaintiff in the above-named case,
hereby appeals to the United States Court of Appeals for the Eleventh Circuit from the final
judgment from an order dismissing case entered in this action on April 1, 2019.

Date: 4 90/9 Saudia k rab

Sandra K. Dressler

In Pro Per

3823 SE 11th Place, #1
Cape Coral, FL 33904
knowwits@earthlink.net
239-634-8247
Case 2:18-cv-00311-JES-UAM Document 111 Filed 04/09/19 Page 2 of 3 PagelD 892

_

 

 

 

a

UNITED STATES DISTRICT COURT i
MIDDLE DISTRICT OF FLORIDA

 

CERTIFICATE OF
SANDRA K. DRESSLER, Plaintiff, SERVICE FOR

SERVICE BY MAIL
VS. Case No. 2:18-cv-311-

FtM-99CM

U.S. DEPARTMENT OF
EDUCATION, et al.,

Defendant(s).

I hereby certify that on Nay Y. AO 12 (mm/dd/yyyy), I caused the following
documents: 7

NOTICE OF APPEAL
[Check the box, below, that applies to how you served the above documents. ]

[| to be filed electronically with the Clerk of Court through ECF and/or

El that I caused a copy of the foregoing documents (and the notice of electronic
filing, if filed electronically) to be mailed by first class mail, postage paid, to the
following:

U.S. DEPARTMENT OF EDUCATION
U.S. ATTORNEY GENERAL

950 Pennsylvania Ave, NW
Washington, D.C. 20530

Betsy DeVos, Secretary of Education
U.S. DEPARTMENT OF EDUCATION
U.S. ATTORNEY GENERAL

950 Pennsylvania Ave, NW
Washington, D.C. 20530
Case 2:18-cv-00311-JES-UAM Document 111 Filed 04/09/19 Page 3 of 3 PageID 893

oo

EDUCATION CREDIT MANAGEMENT CORPORATION
WINDERWEEDLE, HAINES, WARD & WOODMAN, P.A.
329 Park Ave. N., Second Floor

Winter Park, FL 32789

EQUIFAX, INC; EQUIFAX INFORMATION SERVICES, LLC
John Anthony Love

King & Spalding, LLP

1180 Peachtree St NE

Atlanta, GA 30309-3521

FLORIDA DEPARTMENT OF EDUCATION
Marie T. Rives, Assist. Attorney General
501 E. Kennedy Blvd, Suite 1100
Tampa, FL 33602

NAVIENT CORPORATION; NAVIENT SOLUTIONS, LLC.
HINSHAW & CULBERTSON, LLP

2525 Ponce de Leon Blvd, 4th Floor

Coral Gables, FL 33134

PIONEER CREDIT RECOVERY, INC
HINSHAW & CULBERTSON, LLP
2525 Ponce de Leon Blvd, 4th Floor
Coral Gables, FL 33134

me 4-0-4019 ey a,

Signature of filing party

 

Sandra K. Dressler

Filer’s Typed Name
